          Case 3:17-cr-00609-VC Document 109 Filed 02/14/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                          Case No. 17-cr-00609-VC-1
                Plaintiff,
                                                    ORDER RE COMPETENCY
         v.                                         EVALUATION
 JOSE INEZ GARCIA-ZARATE,
                Defendant.



       The evaluator has concluded that the defendant, because of mental illness that is not

presently being treated, is not competent to stand trial. The evaluator’s report has been provided

to the government and the defense, and the Court has set a status conference for 1:30 p.m. on

Wednesday, February 19 to discuss next steps. See Dkt. No. 105. If either side disputes the

evaluator’s conclusion, an evidentiary hearing would likely be required to further explore the

defendant’s competency. If neither side disputes the evaluator’s conclusion, the Court wishes to
explore with the parties whether attempts should be made locally to restore the defendant to

competency through proper medication, as opposed to sending the defendant to a federal facility

outside California.

       IT IS SO ORDERED.


Dated: February 14, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
